11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                      JUDGMENT

Eluid Lira,                                   * From the 259th District Court
                                                of Jones County,
                                                Trial Court No. 012008.

Vs. No. 11-20-00148-CR                        * March 11, 2021

The State of Texas,                           * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Williams, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and the cause is remanded to the trial
court for further proceedings.